Title: Enclosure: William Hughes to Robert Stewart, 12 February 1756
From: Hughes, William
To: Stewart, Robert

 

Dear Sr
Watkinses Ferry Febury the 12th 1756

I wrote to you on Sunday Concerning the Imbaselment of the Stores which I have Recoverd and am going to Serch and to have men upon tryal this day Concerning the Loss with Lieut. Lomax which I have great Reason to think will be found out, Mr Rollins as one of the Soldiers was standing Centurie at the Barn Came & leand over him & Looked at the flower and said it was almost gone & that if Lomaxs was their he would not want for that nor Beef Neither & if the said Elliot would get him some flower that he would give him 1d. ½ pr pound in Rum for it which he Refused till that he made him Drunk & perswaded him to it, (Signed) by Jno. Deane and Directed to Lieut. Blagg.
The above Elliot when made Drunk by Rawlins perswaded to Steel A Quantity of flower out of the Store which Rollins Recd and for which he was tried before Capt. Swenningham & Capt. Caton and found guilty & fined in five Pounds Sterling according to act of Parliment for embezling his Majesties Stores he was allowed some time for to Pay the fine, and when it Became Due Mr Deane whent to ask for it he tould him he would not pay him any, upon which he applied to Capt. Caton who gave A Distress Warrant against him & when the Constable went to execute it; Caton forwarnd him to doe it, told the Constable he would bear him harmless, & that Rawlins should not pay the fine, So that it Can be proved by A Letter from under Catons own Hands that he Screen’d Rollins from having Catons own Sentence Executed against him.

W. Hughes

